Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	This Non-Final Office action is in response to the application filed on November 3rd, 2020 and in response to Applicant’s Arguments filed on June 27th, 2022. Claims 1-11 are pending. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 27th, 2022 has been entered. 
Priority
3.	Application 17/052,716 was filed on November 3rd, 2020 and is a 371 of PCT/US19/40735 filed on July 5th, 2019, which has provisional applications 62/854,886 filed May 30th, 2019, 62/787,563 filed January 2nd, 2019 and 62/694.363 filed July 5th, 2018. 
Examiner Request
4.	The Applicant is request to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.
Response to Arguments
5.	Applicant argues “that negative limitation such as the current claim amendments are explicitly allowed.” Examiner notes that the MPEP allows for negative limitations that are supported by the original disclosure. Applicant further argues that “[i]n the current application, the whole of the specification provides support that the method does not include issuing at least one share to an investor in exchange for funds received from the investor.” Examiner disagrees that the specification gives support for this amendment. Issued shares are shares of a company that have been distributed to investors. Examiner notes that the specification teaches that the investors owns the security and  shares of the security (paragraph [0008]). Examiner further notes that the specification teaches that the investors own shares and sells shares (paragraphs [0032 & 0048]). While the specification may be specifically silent as to how the shares are acquired, no where does the specification teach anything different than issuing at least one share to an investor in exchange for funds received from the investor. In fact the specification teaches “the security issuer 110 comprises… an entity that has issued a stock” (paragraph [0054]) so the stocks are issued. Further, the specification teaches that “an investor purchases the security” and “the buy amount [is] $1,000,000” (paragraph [0060]) which further suggests that the shares are issued in exchange for funds received from the investor, directly contradicting Applicant’s negative limitation. Examiner notes that the current 112(a) rejection further addresses this issue.
6.	Applicant argues that the “current application cannot possibly be described as relating to a ‘fundamental economic practice or principle,’ given that no one can be identified who is practicing the invention or equivalents thereof anywhere in the world.”  
More specifically, Applicant argues “none of the cited prior art is anywhere close to the meaningful advancement of technology over the prior art provided by the current application and claims.” Examiner notes that the crux of Applicant’s argument is that since the invention is new/an improvement that it cannot be a fundamental economic practice or principle. Examiner respectfully disagrees with Applicant’s logic. Applicant’s invention is to allocating financial distributions to an investor, which is a fundamental economic practice or principle. With regard to an alleged improvement in how this distribution is made, and the “artificial overvalu[ations]… being addressable and fixable using embodiments of the invention,” it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology, but an alleged improvement to the abstract idea. The pending application is a mere administrative mechanism for providing a business solution to a non-technical problem, and the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm. Novelty and non-obviousness, however, have no bearing on whether a claim recites an abstract idea. Note that in the decisions Ultramercial, LLC v. Hulu, LLC and WildTangent, 112 USPQ2d 1750 (Fed. Cir. 2014), Content Extraction and Transmission, LLC vs. Wells Fargo Bank (Fed. Cir. 2014) and Digitech Image Tech., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344 (Fed. Cir. 2014), no prior art was applied as evidence that claims in question were directed to abstract ideas. Therefore, Examiner maintains that the limitations as drafted for equitably allocating a total distribution by a security to an investor, under their broadest reasonable interpretation, recites a fundamental economic principle or practice.
7.	Applicant argues that “[n]owhere in the application is there any suggestion of a commercial or legal interaction.” More specifically, Applicant argues, “the current invention and claims offer a solution to a long-felt need for a financially equitable system for allocating financial distributions to multiple investors.” Applicant further notes that the claim amendment further overcomes section 101 by clarifying that the current claims do not recite a commercial or legal interaction. Examiner notes that equitably allocating a distribution to an investor is a commercial or legal interaction as it involves with sales activities. With regard to an alleged improvement in how this distribution is made, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. Therefore, Examiner maintains that the limitations as drafted for equitably allocating a total distribution by a security to an investor, under their broadest reasonable interpretation, recite a commercial or legal interaction. Further, Applicant’s claim amendment does not have support in the originally filed specification.
8.	Applicant argues that similar to the “BASCOM case, the current amended claims 1-11 provide a specific technical solution of an abstract idea, if in fact an abstract idea exists, and thus are patent-eligible and allowable over the section 101 rejections.” More specifically Applicant argues that “there is a long-felt need that is addressed by this application” where “[u]ntil the current invention, no one knew how to ensure that investors buying securities would not pay more for the security than the actual value of the security… [and] no one knew how to ensure that the purchasers of the security would not face an unfair tax bill causing these investors to lose money.” Applicant further notes that “[they] cannot conceive of a more practical application than an invention with the ability to save human beings around the world billions of dollars. Concrete financial savings, particularly those that dwarf any invention predating the current application, are clearly a practical application that no longer should be described in any way as abstract. As explained in Sections A and B, this practical application that solves a long-standing issue. This proves that the second prong of the two-prong test for abstractness is not satisfied and thus, claims 1-11 are allowable over the section 101 rejections.” Examiner respectfully disagrees. The argument is not persuasive because the patent at issue in Bascom dealt with a problem necessarily rooted in computer technology: Providing Internet-content filtering in a manner that can be customized for the person attempting to access such content while avoiding the need for (potentially millions of) local servers or computers to perform such filtering and while being less susceptible to circumvention by the user and structuring a filtering scheme not just to be effective, but also to make user-level customization remain administrable as  users are added instead of becoming intractably complex (Bascom page 13). From Bascom, pg. 15-17: “an inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces. The inventive concept described and claimed in the ‘606 patent is the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering feature specific to each end user… The claims do not merely recite the abstract idea of filtering content along with the requirement to perform it on the Internet, or to perform it on a set of generic computer components… the claims may be read to improve an existing technological process.” Therefore, a determination as to the focus of the claim(s) and whether the claim(s) are a technology-based solution that overcomes existing problems with other technical systems or an abstract-idea-based solution implemented with generic technical components in a conventional way. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. In particular, claims 1 and 11 (and dependent claims) do not recite any computer components. Accordingly, there are no additional elements to integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to the abstract idea alone.  Therefore the pending application is directed to an abstract idea without a practical application and unlike Bascom, they are not limited to a specific technical solution of the abstract idea.
9.	Applicant argues that the “current claims and application are therefore an ideal example of ‘an improvement to other technology or technical field’ proving a method and system for equitably allocating a total financial distribution by a security to multiple investors.” More specifically Applicant argues that “[t]his invention has the potential to revolutionize the financial services industry and save literally billions of dollars. This is precisely the sort of innovative invention that the patent system was created to incentivize and protect. The Applicants respectfully state that as such, this may in fact be one of the least abstract patents in the history of the United States and the history of the United States Patent Office. Consequently, this is not an abstract application, is not a ‘fundamental economic practice,’ and is not a ‘commercial or legal interaction’.” Examiner respectfully disagrees and maintains that the claimed invention is drawn to the abstract idea of equitably allocating a total distribution by a security to an investor as drafted, under its broadest reasonable interpretation, recites a fundamental economic principle or practice and commercial or legal interactions. These concepts fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas see (MPEP 2106.04(a)(2)). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, this claim recites an abstract idea. With regard to an alleged improvement in equitably allocating a total financial distribution by a security to multiple investors, and Applicant’s argument that it has the potential to revolutionize the financial services industry and save literally billions of dollars, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. Examiner notes that the pending application is a mere administrative mechanism for providing a business solution to a non-technical problem, and the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.
10.	Applicant argues that “Volpert does not teach, anticipate or suggest, as recited in independent claim 1, ‘the individual distribution equitably allocating a portion of the total distribution to an investor who owns the security at the end of at least one of the intervals.” Examiner respectfully disagrees. Volpert teaches equitably allocating a per share monthly cash flow to an investor who owns the security at the end of every month (see Figure 4 and paragraph [0072]. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., investors who owned but sold their shares in between distribution dates to receive an equitable share of income) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
11.	Applicant argues that Petruzzi does not teach a “security issuer or an investor, registered or otherwise, that is paying a distribution to investors.” Examiner notes that Volpert was relied upon to teach “receiving, by a payment agent, from an issuer of a security, a declaration that the total distribution will be issued by the security issuer; instructing, by the payment agent, to the security issuer, to send, on behalf of the payment agent, the total distribution for a payment period comprising a plurality of intervals.” Petruzzi was relied on to teach “instructing, by the payment agent, to send to a bank and instructing the bank, by the payment agent, to pay the individual distribution, on behalf of the payment agent, to the investor.” While a pension may not specifically constitute a security, the distribution of pension payments to employees who contribute both with their time and money as investors (see col. 37, lines 40-45) and the distributions of securities payments of investors is comparable. Applicant is correct that Petruzzi does not teach a security issuer, however as Volpert was relied upon as prior art for disclosing “instructing, by the payment agent, to the security issuer, to send” and Petruzzi further teaches “instructing, by the payment agent, to send to a bank and instructing the bank, by the payment agent, to pay the individual distribution, on behalf of the payment agent, to the investor” the combination of elements teaches the limitations of the pending claims. Applicant's arguments regarding the 103 rejection of claim 1 have been fully considered but they are not persuasive, the rejection is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12.	Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Amended claim 1 recites “wherein the method does not comprise issuing at least one share to an investor in exchange for funds received from the investor.” Examiner notes that the originally filed specification does not have support for this limitation, explicitly or otherwise. Examiner notes that the specification teaches that the investors owns the security and  shares of the security (paragraph [0008]). Examiner further notes that the specification teaches that the investors own shares and sells shares (paragraphs [0032 & 0048]). While the specification may be specifically silent as to how the shares are acquired, nowhere does the specification teach anything different than issuing at least one share to an investor in exchange for funds received from the investor. In fact the specification teaches “the security issuer 110 comprises… an entity that has issued a stock” (paragraph [0054]) so the stocks are issued. Further, the specification teaches that “an investor purchases the security” and “the buy amount [is] $1,000,000” (paragraph [0060]) which further suggests that the shares are issued in exchange for funds received from the investor, directly contradicting Applicant’s negative limitation. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

13.	Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claims 1-11 are directed to a system, method, or product which are/is one of the statutory categories of invention. (Step 1: YES).
The Examiner has identified independent method Claim 11 as the claim that represents the claimed invention for analysis and is similar to independent method Claim 1. Claim 11 recites the limitations of equitably allocating a total distribution by a security to an investor comprising: receiving, by a payment agent, from an issuer of a security, a declaration that the total distribution will be issued by the security issuer; instructing, by the payment agent, to the security issuer, to send to a bank, on behalf of the payment agent, the total distribution for a payment period comprising a plurality of intervals; receiving, by the payment agent, data regarding one or more of a position of the investor in the security at an end of the interval and a length of the interval; aggregating, by the payment agent, the data; determining, by the payment agent, that data is missing that the payment agent needs to compute the equitable allocation of the total distribution; requesting, by the payment agent, that missing data needed to compute the equitable allocation be provided to the payment agent; determining, by the payment agent, that the aggregated data needed to compute the equitable allocation has arrived to the payment agent, thereby concluding a data aggregation period; computing, by the payment agent, using the data, an individual distribution payable to the investor, the individual distribution equitably allocating a portion of the total distribution to an investor who owns the security at the end of at least one of the intervals, wherein computing comprises calculating a sum over the payment period of Attorney Docket No. BATL-100136 PATENTshare-intervals for the investor, where a share-interval comprises a product of a length of the interval at the end of which the investor owned the security and shares of the security owned by the investor at the end of the interval, wherein computing further comprises dividing the sum of share-intervals for the investor by a sum of share- intervals for all investors, during the payment period, and then multiplying by the total distribution; instructing the bank, by the payment agent, to pay the total distribution, on behalf of the payment agent, to all the investors; and verifying, by the payment agent, that the bank has paid the individual distribution to the investor, by communicating, by the payment agent, with the bank.
These above limitations as drafted for equitably allocating a total distribution by a security to an investor, under their broadest reasonable interpretation, recites a fundamental economic principle or practice and commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas (see MPEP 2106.04(a)(2)).  Accordingly, the claim recites an abstract idea. (Step 2A- Prong 1: YES. The claims are abstract). 
This judicial exception is not integrated into a practical application. In particular, claims 1 and 11 (and dependent claims) do not recite any computer components. Accordingly, there are no additional elements to integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to the abstract idea alone.  Therefore claims 1 and 11 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO: the additional claimed elements are not integrated into a practical application).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, claims 1 and 11 do not recite any additional elements. Accordingly, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. Thus claims 1, and 11 are not patent eligible (Step 2B: NO. The claims do not provide significantly more). 
Dependent claims 2-10 further define the abstract idea that is present in their respective independent claims 1, and 11 and thus correspond to Certain Methods of Organizing Human Activity and are therefore abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination (see MPEP 2106.05(h)). Therefore, the dependent claims 2-10 are directed to an abstract idea and claims 2-11 are rejected under 35 U.S.C. 101 and not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 1-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication US2010/0153296 to Volpert et al. (hereinafter Volpert) in view of US Patent 8,103,566 to Petruzzi (hereinafter Petruzzi).
As per claim 1
Volpert discloses a method for equitably allocating a total distribution of a security to an investor, comprising (Principal (or maturity) and interest (or coupon) payments made by the Treasuries are used to provide payments to the investors when such payments become due according to the targeted payment schedule: abstract): 
receiving, by a payment agent, from an issuer of a security, a declaration that the total distribution will be issued by the security issuer; instructing, by the payment agent, to the security issuer, to send, on behalf of the payment agent, the total distribution for a payment period comprising a plurality of intervals; (Fund 100 begins making payments for each share after the share is issued to a purchasing investor and continues making payments according to the targeted payment schedule until the liquidation date of fund 100. The first payment to an investor may be made in the first full period after which the share was issued, or it may be made on the next business day the regular payment is to be made: paragraph [0051], It will be appreciated that fund 100 may not be able to purchase underlying securities 110 that provide payments, such as principal and interest payments in embodiments in which underlying securities 110 are debt securities, that exactly map, in time and in amount, to fund 100's targeted payment schedule. This might happen, for example, if fund 100 establishes a targeted payment schedule that provides monthly payments to investors but invests in debt securities that provide yearly coupon payments or that do not provide any coupon payments and mature at three-month or six-month intervals, as in the case of Treasury STRIPs. To deal with mismatch between the payments from securities 110 and the targeted payment schedule, in an exemplary embodiment at step 265, fund 100 retains the payments received by underlying securities 110 in step 260 as excess assets. At step 270, fund 100 then uses such excess assets as each payment in the stream of payments is to be paid to the investors according to the targeted payment schedule: paragraph [0060]).
receiving, by the payment agent, data regarding one or more of a position of the investor in the security at an end of the interval and a length of the interval; computing, by the payment agent, using the data, an individual distribution payable to the investor, the individual distribution equitably allocating a portion of the total distribution to an investor who owns the security at the end of at least one of the intervals (All payment amounts are to be the same. Based on Treasury bonds that are presently available in the bond market, fund 100 establishes that $5.40 per share is to be provided to each shareholder every month until fund 100 liquidates in Year 30. FIG. 4 illustrates the monthly cash flows that a shareholder may expect per each share over the life of fund 100: paragraph [0072]).
Volpert does not specifically teach instructing, by the payment agent, to send to a bank and instructing the bank, by the payment agent, to pay the individual distribution, on behalf of the payment agent, to the investor.
Petruzzi teaches instructing, by the payment agent, to send to a bank and instructing the bank, by the payment agent, to pay the individual distribution, on behalf of the payment agent, to the investor (The pension trust requires the ability to allocate distribution payments to the destinations indicated by a plan participant or a court order. Payments may be made with a physical check or via electronic fund transfer to the plan participant and/or a payee that they designate. There are two types of allocations--allocations to the participant's own accounts and allocations to third parties. Allocations to a participant's own accounts may be accomplished by ACH or by physical check.: col. 18, lines 21-29 and 41-44). 
Therefore it would have been obvious at the time of filing to modify Volpert to include instructing, by the payment agent, to send to a bank and instructing the bank, by the payment agent, to pay the individual distribution, on behalf of the payment agent, to the investor as taught by Petruzzi to combine prior art elements according to known methods of distribution of payments via EFT’s. 
The combination of Volpert and Petruzzi disclose the claimed invention except for the elimination of issuing at least one share to an investor in exchange for funds received from the investor. It would have been obvious to one of ordinary skill in the art at the time the invention was made to eliminate issuing at least one share to an investor in exchange for funds received from the investor, since it has been held that mere omission of an element and its function in a combination, without more, involves only routine skill in the art. In re Nelson, 95 USPQ 82 (CCPA 1952); In re Eliot, 25 USPQ 111 (CCPA 1935); and In re Karlson, 136 USPQ 184, 186 (CCPA 1963). 

As per claim 2
Volpert does not specially teach comprising a step, performed after the instructing step, of verifying, by the payment agent, that the bank has paid the individual distribution to the investor.
Petruzzi further comprising a step, performed after the instructing step, of verifying, by the payment agent, that the bank has paid the individual distribution to the investor (Figure 11: 1136 and col. 26, lines 39-67).  
Therefore it would have been obvious at the time of filing to modify Volpert to include comprising a step, performed after the instructing step, of verifying, by the payment agent, that the bank has paid the individual distribution to the investor as taught by Petruzzi to combine prior art elements according to known methods of ensuring distributions are paid out correctly. 

As per claim 3
Volpert does not specially teach the verifying step comprises communicating, by the payment agent, with the bank.  
Petruzzi further teaches the verifying step comprises communicating, by the payment agent, with the bank (col. 18, lines 21-23 and 41-44).  
Therefore it would have been obvious at the time of filing to modify Volpert to include the verifying step comprises communicating, by the payment agent, with the bank as taught by Petruzzi to combine prior art elements according to known methods of ensuring distributions are paid out correctly. 

As per claim 4
Volpert does not specially teach the step of instructing further comprises instructing the bank to pay individual distributions to all investors in the security during the payment period.  
Petruzzi further teaches the step of instructing further comprises instructing the bank to pay individual distributions to all investors in the security during the payment period (The pension trust requires the ability to allocate distribution payments to the destinations indicated by a plan participant or a court order. Payments may be made with a physical check or via electronic fund transfer to the plan participant and/or a payee that they designate. There are two types of allocations--allocations to the participant's own accounts and allocations to third parties. Allocations to a participant's own accounts may be accomplished by ACH or by physical check.: col. 18, lines 21-29 and 41-44).
Therefore it would have been obvious at the time of filing to modify Volpert to include the verifying step comprises communicating, by the payment agent, with the bank as taught by Petruzzi to combine prior art elements according to known methods of ensuring distributions are paid out correctly. 

As per claim 5
Volpert teaches an additional step, performed after the step of receiving the data and before the step of computing, of aggregating, by the payment agent, the data (the step of instructing further comprises instructing the bank to pay individual distributions to all investors in the security during the payment period: paragraph [0072]).  

As per claim 9
Volpert teaches computing comprises calculating a sum over the payment period of share-intervals for the investor, where a share-interval comprises a product of a length of the interval at the end of which the investor owned the security and shares of the security owned by the investor at the end of the interval (All payment amounts are to be the same. Based on Treasury bonds that are presently available in the bond market, fund 100 establishes that $5.40 per share is to be provided to each shareholder every month until fund 100 liquidates in Year 30. FIG. 4 illustrates the monthly cash flows that a shareholder may expect per each share over the life of fund 100: paragraph [0072]).

15.	Claims 6, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication US2010/0153296 to Volpert et al. (hereinafter Volpert) in view of US Patent 8,103,566 to Petruzzi (hereinafter Petruzzi) further in view of US Patent Publication US2008/0021799 to Blowers (hereinafter Blowers).
As per claim 6
Volpert and Petruzzi do not teach an additional step, performed after the step of aggregating the data and before the step of computing, of determining if data is missing that the payment agent needs to compute the equitable allocation of the total distribution.  
Blowers teaches determining if data is missing that the payment agent needs to compute the equitable allocation of the total distribution (A check may be made to ensure that each of the required fields of the batch file according to the specification has been fulfilled. If required data is missing it is requested from the client application or similarly requested: paragraph [0116]).
Therefore it would have been obvious at the time of filing to modify Volpert to include determining if data is missing that the payment agent needs to compute the equitable allocation of the total distribution as taught by Blowers to combine prior art elements according to known methods of making sure all data is accounted for. 

As per claim 7
Volpert and Petruzzi do not teach an additional step, performed after the determining step and before the computing step, of requesting, by the payment agent, that missing data needed to compute the equitable allocation be provided to the payment agent.  
Blowers teaches requesting, by the payment agent, that missing data needed to compute the equitable allocation be provided to the payment agent (A check may be made to ensure that each of the required fields of the batch file according to the specification has been fulfilled. If required data is missing it is requested from the client application or similarly requested: paragraph [0116]).
Therefore it would have been obvious at the time of filing to modify Volpert to include requesting, by the payment agent, that missing data needed to compute the equitable allocation be provided to the payment agent as taught by Blowers to combine prior art elements according to known methods of making sure all data is accounted for. 
As per claim 8
Volpert, and Petruzzi do not specifically teach an additional step, performed after the requesting step and before the computing step, of determining, by the payment Attorney Docket No. BATL-100134 PATENTagent, that the aggregated data needed to compute the equitable allocation has arrived to the payment agent, thereby concluding a data aggregation period.  
Blowers teaches determining, by the payment Attorney Docket No. BATL-100134 PATENTagent, that the aggregated data needed to compute the equitable allocation has arrived to the payment agent, thereby concluding a data aggregation period (A check may be made to ensure that each of the required fields of the batch file according to the specification has been fulfilled. If required data is missing it is requested from the client application or similarly requested: paragraph [0116]).  
Therefore it would have been obvious at the time of filing to modify Volpert to include requesting, by the payment agent, that missing data needed to compute the equitable allocation be provided to the payment agent as taught by Blowers to combine prior art elements according to known methods of making sure all data is accounted for. 

Allowable Subject Matter
16.	Claims 10 and 11 would be allowable if the 35 USC § 101 rejection is overcome.
Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LEMIEUX whose telephone number is (571)270-3445. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




July 2022
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693